EXHIBIT 10.3

 

[LOGO]

 

Consulting Agreement

 

This Agreement is made as of July 1, 2003, between Legato Systems, Inc., a
Delaware corporation having a principal place of business at 2350 West El Camino
Real, Mountain View California 94040 (“Legato”), and James P. Chappell, an
individual having a residence at 16070 Shannon Road, Los Gatos, CA 95032
(“Consultant”). Consultant, along with his agents, is referred to herein as
“Consultant”.

 

1.   Scope of Services

 

A. Description of Services: Consultant agrees to perform the services as
described in each schedule that shall be performed over a period of one year for
specific projects as agreed from time to time between Consultant and
representatives of Legato. Each project shall be described in a schedule, and
each schedule shall be numbered so that it may be individually identified (e.g.,
Schedule 1, Schedule 2, etc.), and titled “Schedule      to the Consulting
Agreement between Legato and Consultant dated July 1, 2003.”

 

B. Method of Performing Services: Consultant shall perform the Services as
described in the Schedule(s). Consultant will determine the method, details, and
means of performing the Services.

 

2.   Compensation

 

A. Amount of Compensation: In return for performance of the Services, Legato
agrees to pay Consultant the consideration set forth in Exhibit A.

 

B. Expenses: Unless reimbursement is approved in writing in advance by Legato,
Consultant shall be responsible for all expenses incurred in association with
the performance of the Services.

 

3.   Term of Agreement

 

A. Term: This Agreement shall be effective for a period of ten (10) months,
unless earlier terminated by Legato as set forth below. If this Agreement or a
project is terminated before completion of all Services, Legato’s sole
obligation shall be to pay the amount due for the Services completed as of the
effective date of termination. Upon any termination of this Agreement, the
parties rights and obligations under Sections 4B, 5 and 6 shall survive.

 

If Legato termintates this agreement for other than cause, the full
consideration will be earned.

 

B. Termination on Notice: Either party may terminate this Agreement at any time
by giving thirty (30) days written notice to other party.

 

C. Automatic Termination: This Agreement shall automaticaly terminate on the
occurrence of any of the following events: (1) bankruptcy or insolvency of
either party; (2) sale of the business of either party; (3) either party ceases
doing business for any other reason.

 

D. Termination for Default: Should either party default in the performance of
this Agreement, the non-defaulting party may terminate this Agreement by giving
written notification to the other party. Termination shall be effective
immediately on receipt of this notice, or 5 days from mailing of it, whichever
occurs first. For the purposes of this section, default in performance of this
Agreement shall include but not be limited to the following: (1) failure of
Legato to pay compensation when due after 20 days written demand for payment;
(2) failure of Consultant to comply with any term set forth in Exhibit A; (3)
failure to have the qualifications and ability to perform the Services in a
professional manner.

 

4.   Relationship of Parties and Additional Obligations

 

A. Status of Consultant: Consultant enters into this Agreement as, and shall
continue to be, an independent Consultant. Under no circumstances shall
Consultant or any of his agents look to Legato as Consultant’s employer, nor as
a partner, agent, or principal. Consultant shall be responsible for providing,
at Consultant’s expense, and in Consultant’s name, disability, worker’s
compensation or other insurance as well as licenses and permits usual or
necessary for conducting the Services.

 

B. Payment of Income Taxes: Consultant shall pay, when and as due, any and all
taxes incurred as a result of Consultant’s compensation under this Agreement,
including estimated taxes, and shall provide Legato with proof of these payments
upon demand. No deductions

 

Page 1



--------------------------------------------------------------------------------

will be made by Legato for withholding taxes, FICA or other deductions which are
otherwise legally required to be made from the pay of regular employees.
Consultant indemnifies Legato for any claims, losses costs, fees, liabilities,
damages or injuries suffered by Legato arising out of Consultant’s breach of
this section.

 

C. No Solicitation: Consultant agrees that during the period over which it is
(or is supposed to be) providing Services, Consultant will not encourage or
solicit any employee or consultant of Legato to leave Legato for any reason.

 

D. Qualifications and Manner of Performance; Warranty. Consultant represents
that Consultant or any of his agents has the qualifications and ability to
perform the Services in a professional manner. Consultant shall perform the
Services in a diligent and first-class, professional manner. Consultant warrants
that any hardware delivered will be free from defects in material and
workmanship and any software delivered will perform substantially in conformance
with the specifications for a period of one (1) year under normal operating
conditions from the date of delivery.

 

E. No Conflicting Obligations. Consultant’s execution, delivery and performance
of this Agreement will not violate any other employment, nondisclosure,
confidentiality, consulting, license or other agreement to which Consultant is a
party or by which it may be bound. In addition, Consultant will not accept
engagements from any of the following entities (or their subsidiaries or
affiliates) during the term of this Agreement without prior written approval.
That approval will not be unreasonably withheld, as appropriate:

 

Veritas; KVS; IXOS; ILUMIN; Hyland; Filenet;

Hummingbird; Documentum; Optica;

Commvault; Backbone; NNSI; Open Text;

Educom; @rchive-it; and competitive business

units of the following: HP, IBM, and Computer

Associates

 

F. Third Party Confidential Information. Consultant will not use in the
performance of the Services or disclose to Legato any confidential or
proprietary information of any other person if such use or disclosure would
violate any obligation or duty that Consultant owes to such other person.
Consultant’s compliance with this section will not prohibit, restrict or impair
Consultant’s performance of the Services and his other obligations and duties to
Legato.

 

G. Indemnification. Consultant represents and warrants that it has authority to
enter into this Agreement and that performance of the Services and deliverables
to Legato contemplated herein shall not breach any other contractual obligations
Consultant may have with third parties. Consultant shall indemnify, defend and
hold harmless Legato, Legato’s officers, directors and shareholders from and
against any and all claims, demands, or damages, including, reasonable
attorney’s fees and costs, that Legato may suffer and that arise from or are
related to any breach or failure of Consultant to perform in accordance with any
of the representations, warranties and agreements contained in this Agreement or
other agreements to which Consultant is a party.

 

H. Place of Work. Consultant understands that the Services must function with
Legato’s established protocols, therefore, Consultant shall conduct all final
testing, if applicable, on Legato’s premises during Legato’s regular business
hours.

 

5.   Intellectual Property and Proprietary Rights

 

A. New Developments: In the event that Consultant designs, creates, invents,
authors, or otherwise produces any tangible or intangible property, (the “New
Development”) in the course of performing under this Agreement, all such work
product shall be considered a “work for hire” under the copyright and other laws
of the United States and shall belong to Legato. Should this work product not be
considered a “work for hire” for any reason, Consultant agrees to, and hereby
does assign all rights to the work product to Legato. Consultant shall keep full
and accurate records concerning, and shall promptly and fully disclose to
Legato, any New Development and shall treat all such information as if it were
Legato Confidential Information. Consultant agrees to assign, and does assign,
to Legato and his successors and assigns, without further consideration, the
entire right, title and interest in New Developments, whether or not patentable
or copyrightable. Consultant further agrees to assist in preparation and
prosecution of any patent or copyright application and to execute, and cause his
agents to execute, all applications for patents and/or copyrights, domestic and
foreign, assignment and other papers necessary to secure and enforce rights
related to New Developments, and to perform and/or cause to be performed all
acts necessary or desirable to make this Agreement effective as to particular
items covered by this Section. All records concerning New Developments shall be
the property of Legato. Nothing in this Agreement shall obligate Legato to file
any application for patent or copyright protection. Legato reserves the right to
hold any New Development or any portion thereof as a trade secret and to
restrict disclosure of any information relating to it. Consultant agrees to
obtain or has obtained written assurances from his agents of their agreement to
the terms hereof with regard to Confidential Information and New Developments.

 

Page 2



--------------------------------------------------------------------------------

B. Confidential Information: Consultant recognizes and agrees that the work in
which it will be engaged under this Agreement is of a proprietary nature. In
performing the Services, Legato will disclose to Consultant, and Consultant will
have access to, certain confidential, trade secret, proprietary information of
Legato, its suppliers and others with whom Legato may do business, which may be
marked or designated as “Confidential,” or “Proprietary,” or “Internal Use” or
similar words (“Legato Information”) concerning, without limitation, trade
secrets, know-how, inventions, techniques, processes, algorithms, software
programs, schematics, software source documents, product design, prices, or
other product information, contracts, customer lists, financial information,
sales and marketing plans and information, and business plans. All Legato
Information shall remain the property of Legato.

 

C. Restrictions: Consultant shall not, during or after the term of this
Agreement, publish, disclose or use in any manner any Legato Information without
Legato’s prior written consent. Consultant shall not disclose any reports,
recommendations, conclusions, or other results of the Services or the existence
of the subject matter of this Agreement without the prior written consent of
Legato. Upon termination or expiration of this Agreement, Consultant will return
to Legato all notes, manuals, tapes, papers, equipment and other items which
contain any portion of Legato Information, including all copies, and shall
return any other Legato property.

 

D. Limitations: Consultant’s obligations with respect to Legato Information as
described above shall not apply to any portion which Consultant can document:
(a) was in the public domain at the time it was communicated to Consultant by
Legato; or (b) entered the public domain after it was communicated to Consultant
by Legato through no fault of Consultant, and not in any breach of any agreement
between Legato and any third party; or (c) was in Consultant’s possession free
of any obligation of confidence at the time it was communicated to Consultant by
Legato; or (d) was rightfully communicated to Consultant free of any obligation
of confidence after it was communicated to Consultant by Legato.

 

E. Applicability: These obligations concerning proprietary information extend to
information belonging to customers and suppliers of Legato about whom Consultant
may have gained knowledge as a result of Consultant’s involvement with Legato.

 

F. License. If Consultant is delivering any software owned by Consultant or a
third party, Consultant warrants that Consultant has the authority to grant and
hereby grants a non-exclusive worldwide license to use such software as
contemplated in this Agreement and to copy the software solely for backup
purposes in support of authorized use of the software.

 

6.   General

 

A. Notices. Any notices required to be given under this Agreement shall be in
writing and sent to the address of the appropriate party indicated on the first
page of this Agreement or to such other address as may have been substituted by
written notice. All such notices sent to Legato shall be addressed “Attention:
General Counsel” with a copy to “Human Resources”.

 

B. Assignment. This Agreement may not be assigned by either party without prior
written permission from the other. Any attempt by a party to assign any right,
or delegate any duty or obligation which arises under this Agreement, without
such permission, will be voidable.

 

C. Limitation of liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER OR TO ANY THIRD PARTY FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, OR
INCIDENTAL DAMAGES ARISING OUT OF THIS AGREEMENT EVEN IF THAT PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

D. Waiver, amendment or modification. Any waiver, amendment or modification of
any right, remedy or other term under this Agreement will not be effective
unless in writing and signed by the party against whom enforcement is sought.

 

E. Entire agreement; governing law. This Agreement, including his exhibits,
constitutes the entire agreement between parties with respect to his subject
matter. Any legal action arising out of or pertaining to this Agreement shall
only be brought in a court of competent jurisdiction in the State of the party
being sued. The laws of the State of the party being sued will govern the
validity and construction of this Agreement and any dispute arising out of or
pertaining to this Agreement, without regard to the principles of conflict of
laws.

 

Page 3



--------------------------------------------------------------------------------

JAMES P. CHAPPELL

     

LEGATO SYSTEMS, INC.

                 

By:

 

/s/    JAMES P. CHAPPELL

--------------------------------------------------------------------------------

     

By:

 

/s/    GEORGE I. PURNELL

--------------------------------------------------------------------------------

Name:

  James P. Chappell      

Name:

  George I. Purnell            

Title:

  Vice President, Human Resources

 

 

 

 

 

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT A

 

Description of Services

 

Name of Individual

Performing Services: James P. Chappell

 

Project Title: Strategic Projects

 

Consideration: On April 30, 2004, as long as Consultant has performed the
services rendered hereunder in a manner satisfactory to Legato, Legato shall
transfer to Consultant ownership of the club membership to La Rinconada Country
Club currently maintained in Consultant’s name by Legato. If this Agreement is
terminated earlier as related to a LEGATO change of control under paragraph 3(C)
(2) the full consideration above will be due and payable to Mr. Chappell.

 

Time for Performance (if any): Ten months,

 

Description of Project: (describe the features, functions and specifications and
deliverable, including documentation, demonstration, and training materials,
acceptance test criteria, as applicable.)

 

JAMES P. CHAPPELL

     

LEGATO SYSTEMS, INC.

                 

By:

 

/s/    JAMES P. CHAPPELL

--------------------------------------------------------------------------------

     

By:

 

/s/    GEORGE I. PURNELL

--------------------------------------------------------------------------------

Name:

  James P. Chappell      

Name:

  George I. Purnell            

Title:

  Vice President, Human Resources

 

Signatures Required

 

Page 5